NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 12 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OSCAR ALBERTO LOPEZ ZAMUDIO,                    No.    15-72591
AKA Oscar Alberto Lopez,
                                                Agency No. A088-487-847
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Oscar Alberto Lopez Zamudio, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his motion for a continuance

and his applications for asylum, withholding of removal, relief under the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”), and cancellation of removal. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a continuance. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009).

We review for substantial evidence the agency’s factual findings. Garcia-Milian v.

Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We review de novo questions of

law. Bhattarai v. Lynch, 835 F.3d 1037, 1042 (9th Cir. 2016). We deny in part

and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Lopez Zamudio’s request

for a continuance where he failed to demonstrate good cause. See 8 C.F.R.

§ 1003.29; Ahmed, 569 F.3d at 1012 (listing factors to consider).

      Substantial evidence supports the agency’s determination that Lopez

Zamudio failed to demonstrate a nexus between the harm he experienced or fears

in Mexico and a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th

Cir. 2010) (an applicant’s “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground”). Thus, Lopez Zamudio’s asylum and withholding of removal

claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Lopez Zamudio failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See


                                          2                                  15-72591
Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009) (no likelihood of

torture).

         To the extent Lopez Zamudio contends the BIA erred in its analysis of his

motion for a continuance or his asylum, withholding of removal, and CAT claims,

the contention fails. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010)

(agency need not write an exegesis on every contention). We lack jurisdiction to

consider Lopez Zamudio’s contention that the IJ ignored evidence or otherwise

erred in her analysis because Lopez Zamudio failed to raise these contentions

before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004)

(court lacks jurisdiction to review claims not presented to the agency).

         As to cancellation of removal, Lopez Zamudio does not raise any argument

challenging the BIA’s dispositive determination that he waived any challenge to

the IJ’s finding that he failed to establish he has a qualifying relative as required to

demonstrate eligibility for relief. See Lopez-Vasquez v. Holder, 706 F.3d 1072,

1079-80 (9th Cir. 2013) (issues not specifically raised and argued in a party’s

opening brief are waived). Thus, Lopez Zamudio’s cancellation of removal claim

fails.

         In light of this disposition, Lopez Zamudio’s motion to remand for further

consideration of his cancellation of removal claim is denied. See 8 U.S.C. §

1229b(b)(1)(D); Shin v. Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008) (applicants


                                           3                                     15-72591
“who seek to remand or reopen proceedings to pursue relief bear a ‘heavy burden’

of proving that, if proceedings were reopened, the new evidence would likely

change the result in the case” (quoting Matter of Coelho, 20 I. & N. Dec. 464, 473

(BIA 1992))).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         4                                   15-72591